DETAILED ACTION
In Election Reply filed on 01/31/2022, Claims 1-30 are present. Claims 1-9 and 20 are canceled. Claims 12-13 and 30 are withdrawn based on species restriction. Claims 21-30 are newly added. Claims 10-11, 14-19, and 21-29 are considered in the current Office Action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Request for Interview
In view of the interview request made on 03/08/2022 over phone, with the interview occurring on 3/17/2022, and based off the substance of the interview, the rejections are maintained as described in the Office Action mailed in 03/02/2022.  
Election/Restrictions
Applicant’s election without traverse of Group II and Species I in the reply filed on 01/31/2022 is acknowledged. Claims 21-30 are newly added and were classified into Group II. 
Newly submitted claim 30 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 30 recites the limitation “advancing the particles prior to exposing the liquid matrix to the cure energy” corresponds to Species 2, shown in Figure 4 and [0025] of the instant application, where particles were advanced onto the wetted continuous reinforcement material but before the matrix is exposed to the cure energy.  
30 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 1-9, 12-13, 20, and 30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group and Species, there being no allowable generic or linking claim. and considered in the current Office Action. Election was made without traverse in the reply filed on 01/31/2022.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/18/2020 and 08/21/2020 were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
Claim 18 recites the limitation “tuning the thermoset resin”. The Examiner is interpreting the limitation as adjusting the mechanical and thermal properties of the resin material by adding various composition which corresponds to [0049] of the specification. 
Claim 27 recites the limitation “formation of a controls group of the aircraft”. The Examiner is interpreting the limitation as the controls group represents the head portion of an aircraft which corresponds to Figure 10 of the instant application. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 17, under the broadest reasonable interpretation recites the distribution of particles should be based on the formula “Vc = f(c/ƒ)”. The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification discloses there is a linear relationship between the voxel concentration of the particles (Vc) and a wavelength might be describe using the formula. However, the Examiner submits that the Applicant has not sufficiently disclosed how does the formulated relationship describe the relationship between concentration of particles (Vc) and targeted radio frequency (ƒ) such that one of ordinary skill would be enabled to make the invention without undue experimentation
The Examiner submits that the recited formula in Claim 17 can be at best be described as having some relationship/correlation with Beer-Lambert Law. However, the scope of enablement does not provide to one skilled in the art by the disclosure is commensurate with the scope of protection sought by the claims. In other work, the Examiner is unclear as to what is the relationship between the voxel concentration of the particle and the targeted radio frequency and one of ordinary skill in the art cannot make or use the entire scope of the claimed invention without undue experiment to show the relationship between these two variables. See MPEP 2164.08
The Examiner submits that the Applicant do not disclose to one of ordinary skill as to how or where the formula was derived from or what is the scientific theory/reasoning behind the relationship. The specification does not enable one of ordinary skill in the art to understand the claimed invention. Based on the disclosure of the instant invention, one of ordinary skill would not have been able to predictably and consistently achieve the claimed invention absent undue experimentation. See MPEP 2164.05(b).
The Examiner further submits that the Applicant do not provide a working example within the specification that shows and/or explain the derivation of the formula or how particles should be distributed based on the formula. The current specification fails to show that one skilled in the art will be able to utilizes and/or understands the relationship between the voxel concentration of the particle and the targeted radio frequency without undue amount of experimentation. See MPEP 2164.02.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the formula “Vc = f(c/ƒ)”.  However, both the claim and the specification fail to disclose what does the variable “f” represent in the formula. Therefore, the claim is render indefinite. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 28-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites performing an analysis of mechanical properties for a predetermined shape of the structure; determining locations of continuous reinforcements within the structure based on the analysis; determining a distribution of particles at the locations based on non-mechanical specifications for the structure.
The limitation of performing an analysis of mechanical properties for a predetermined shape of the structure, as drafted is a process that, under its broadest Similarly, the limitations of determining locations of continuous reinforcements within the structure based on the analysis, as drafted is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the. For example, “determining” in the context of this claim encompasses the user thinking the distribution of the continuous reinforcement. Likewise, the limitation of determining a distribution of particles at the locations based on non-mechanical specifications for the structure, as drafted is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “determining” in the context of this claim encompasses the user thinking the distribution of the particles. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites discharging the continuous reinforcement and selectively advancing particles based on the distribution. The claim does not include additional elements that are significantly more than the abstract idea. In other words, the claim does not include additional elements that are not routine and conventional, because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Claim 29 does not provide any additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, the claim only recites coating the continuous reinforcement and exposing it to cure light. The additional elements are routine and conventional and does not impose any meaningful limits on practicing the abstract idea. Thus, it is rejected by virtue of depending on an abstract claim 28. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10-11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US10,081,129 (“Alvarado et al” hereinafter Alvarado). 
Regarding Claim 10, Alvarado teaches a method of additively manufacturing a structure (abstract), comprising: wetting a continuous reinforcement with a matrix (Col. 1, line 62- Col. 2, line 6,  coating the continuous reinforcement with a first matrix component inside of the print head); discharging the wetted continuous reinforcement through an outlet of a print head (Col. 2, line 1-3, discharge the reinforcement through a nozzle of the print head); moving the print head during discharging (Col. 2, lines 3-4, moving the print head in multiple dimensions during the discharging); exposing the matrix to a cure energy during discharging (Figure 4, cure enhancer 24 enhance a rate of the matrix material as it is discharged from the head 16, Col. 4, lines 20-26); and selectively advancing particles toward at least one of the matrix and the continuous reinforcement (Col. 1, line 67 – Col. 2, line 1, coating with a second matrix component which might be a catalyst, Col. 5, lines 15-19) to affect a parameter of the structure linked to the particles in a variable manner along at least a length of the continuous reinforcement (it is implies that the presence of catalyst will affect the structure of the continuous reinforcement material, furthermore, uneven mixing of the catalyst will cause a variable structure along the length of material. ).
Regarding Claim 11, Alvarado teaches the method of claim 10, wherein selectively advancing the particles includes selectively advancing the particles into the matrix before the continuous reinforcement is wetted with the matrix (Figure 4, chamber 28 holds first matrix component while second matrix component can be injected into the chamber through inlet 32 before the continuous reinforcement are being coated, Col. 7, lines 14-22).
Regarding Claim 14, Alvarado teaches the method of claim 10, further including at least one of positioning and orienting the particles after advancement and prior to exposure of the matrix to the cure energy (Col. 6, lines 14-16, some mixing of the first and second matrix components at their corresponding boundaries occurs prior to the reinforcements reaching nozzle, where mixing implies changing the positioning and orienting of the catalyst particles prior to reaching the nozzle where it will be cure by cure enhancer).
Claims 10, 21-22, and 24-25 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US2018/0141274 (“Fink et al” hereinafter Fink).
Regarding Claim 10, Fink teaches a method of additively manufacturing a structure ([0008), comprising: wetting a continuous reinforcement with a matrix (Figure 1, a continuous length of fiber that includes plurality of different materials to form functional domain 12 [0008] with a coating of thermoplastic polymer fusion domain 14 [0112]); discharging the wetted continuous reinforcement through an outlet of a print head ([0008], dispensed through a single heated nozzle); moving the print head during discharging ([0060], fiber are formed into a structural object by dispensing through a print nozzle into a selected object arrangement which implies the print nozzle moves while discharging); exposing the matrix to a cure energy during discharging ([0009], a heating tube is mechanically connected to the nozzle channel outlet which contains a heating source); and selectively advancing particles toward at least one of the matrix and the continuous reinforcement (Figure 6B, particle structures 27 and 29 such as semiconducting particles [0177]) to affect a parameter of the structure linked to the particles in a variable manner along at least a length of the continuous reinforcement (it 
Regarding Claim 21, Fink teaches the method of claim 10, wherein moving the print head during discharging includes forming an aircraft structure with the wetted continuous reinforcement ([0091]).
Regarding Claim 22, Fink teaches the method of claim 21, wherein selectively advancing particles toward the at least one of the matrix and the continuous reinforcement (Figure 6B, particle structures 27 and 29 such as semiconducting particles [0177]) to affect the parameter of the structure includes varying at least one of a type of the particles, a concentration of the particles, an orientation of the particles, and a location of the particles within different portions of the aircraft structure to provide different performance capabilities within the different portions ([0063], it is implies that different arrangement of the fiber will impart different functions to the printed structure consisting of the fiber).
Regarding Claim 24, Fink teaches the method of claim 21, wherein selectively advancing particles toward at least one of the matrix and the continuous reinforcement (Figure 6B, particle structures 27 and 29 such as semiconducting particles [0177]) to affect the parameter of the structure includes advancing a metal particle ([0064], particles can be metals) to affect a wave impedance of the aircraft ([0063], the particles will affect the printed structure).
Regarding Claim 25, Fink teaches the method of claim 21, wherein selectively advancing particles toward at least one of the matrix and the continuous reinforcement .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US10,081,129 (“Alvarado et al” hereinafter Alvarado) as applied to claim 14 above, and further in view of US2018/0141274 (“Fink et al” hereinafter Fink).
Regarding Claim 15, Alvarado teaches the method of claim 14. Fink further teaches a regulating device 36 (Figure 4) that can remove excess coating using a roller, a brush, or an air jet ([0022]) which will impact the positioning of the particles on the 
However, Fink teaches at least one of positioning and orienting the particles includes at least one of apply heating, cooling, and an electrical field to the particles ([0183], the particles might change geometry, thus changing the positioning, when heated at a heating temperature within the print nozzle before being dispensed). 
Alvarado and Fink are considered analogous to the claimed invention because both are in the field of printing 3D object using multi-materials fibers. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to simply substitute using regulating device to mix the particles to change its position as taught by Alvarado by incorporating a heating element within the print nozzle to heat the particles to change its geometry as disclosed by Fink since such substitution would have led to the same and predictable result. See MPEP 2413 (I)(B).  
Claims 16-18, 23, and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over US2018/0141274 (“Fink et al” hereinafter Fink).
Regarding Claim 16, Fink teaches the method of claim 10, but fails to explicitly teach wherein selectively advancing the particles includes selectively advancing the particles in an amount related to a targeted radio frequency to be absorbed by the structure being additively manufactured from the continuous reinforcement and the matrix.
However, Fink teaches the fiber can include a wide range of functional structure and materials ([0061]) that possesses one or more functionalities that are defined here as an active or passive capability such as produce signals as a result of interaction with 
Regarding Claim 17, Fink teaches the method of claim 16, but fails to explicitly teach wherein selectively advancing the particles includes selectively advancing the particles based on the following formula: Vc = f(c/ƒ), wherein: Vc is a concentration of the particles within a unit volume of the matrix; c is the speed of light; and ƒ is the targeted radio frequency to be absorbed.
However, Fink teaches the fiber can include a wide range of functional structure and materials ([0061]) that possesses one or more functionalities that are defined here as an active or passive capability such as produce signals as a result of interaction with electromagnetic, electronic, optical, thermodynamic ([0063]). Furthermore, Fink disclosed an example configuration where polycarbonate is the dominated material used and is transparent to a laser having 808 nm wavelength ([0175]). Thus, it would have been obvious to one of ordinary skill in the art before the effect filing date of the claimed invention to understand that different materials have different absorbance properties and there is a relationship between the concentration of the material and the absorbance rate. Therefore, one of ordinary skill in the art could varies the concentration of the particles, depends on the desired targeted radio frequency needed to be absorbed.
Regarding Claim 18, Fink teaches the method of claim 16, wherein the matrix is a thermoset resin (Figure 1, a continuous length of fiber contains a coating with 
Regarding Claim 23, Fink teaches the method of claim 21, wherein selectively advancing particles toward the at least one of the matrix and the continuous reinforcement (Figure 6B, particle structures 27 and 29 such as semiconducting particles [0177]). Fink does not explicitly teach advancing particles toward only a side of the continuous reinforcement that will be exposed to the atmosphere after formation of the structure. 
However, Fink teaches additional coating with one or more layers of materials can be mechanically manipulated to be affixed to the outer surface of the fiber ([0167]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to understand that the outer surface of the fiber will be the only side that is exposed to atmosphere once the manufacturing is completed. Thus, having coating on the outer surface of the fiber will meets the claimed limitation.
Regarding Claim 26, Fink teaches the method of claim 21, wherein selectively advancing particles toward at least one of the matrix and the continuous reinforcement (Figure 6B, particle structures 27 and 29 such as semiconducting particles [0177]) to affect the parameter of the structure (it is implies that the present of particles will affect the structure of the continuous reinforcement material, furthermore, uneven distribution of the particles will cause a variable structure along the length of material [0063]). Fink fails to explicitly teaches advancing a first particle tuned to a first wavelength within a 
However, Fink teaches the fiber can include multiple different functional domains along the length of fiber and across the cross section of the fiber and can exhibit a wide range of different functionalities as-provided by a plurality of materials and structures of the functional domain ([0061]). Furthermore, different materials will have different absorbance characteristics which will impact the range of wavelength that it is capable of absorbing as taught by the example configuration of polycarbonate ([0175]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to understand that different particles can be incorporated into the fiber at different location along the fiber to achieve different wavelength of the manufactured structured.
Regarding Claim 28, Fink teaches a method of additively manufacturing a structure ([0008]), comprising: discharging the continuous reinforcement from a print head ([0008], dispensed through a single heated nozzle) and moving the print head during discharging to place the continuous reinforcement at the locations ([0060], fiber are formed into a structural object by dispensing through a print nozzle into a selected object arrangement which implies the print nozzle moves while discharging); and selectively advancing particles based on the distribution (Figure 6B, particle structures 27 and 29 such as semiconducting particles [0177]).  Fink fails to explicitly teach performing an analysis of mechanical properties for a predetermined shape of the structure; determining locations of continuous reinforcements within the structure based 
However, Fink teaches a 3D-printed structure produced by 3D printing process include a continuous length of fiber is posed as a plurality of fiber sections that are each in a state of material fusion with another fiber section in a spatial arrangement of the structure ([0010]). One of ordinary skill in the art would likely find it obvious that an analysis must be performed prior to the printing process to determine the desired spatial arrangement and properties of the structure to select the appropriate material for the manufacturing process. Fink further teaches the object from which the fiber is printed can be arranged to impart many different functions to a printed structure consisting of the fiber and can react or produce signals as a result of interaction with electromagnetic, electronic, optical, thermodynamic, or mechanical stimuli dependents on the type of material used ([0063]). The fiber can include polymers, metals, piezoelectric materials, semiconductors, ceramics, composites, liquids, gases, and other elements ([0064]) and different material has different impact on the properties of the fiber.  One of ordinary skill in the art will recognized that the structure can exhibits different properties at different location depends on the desired properties determined during the analysis. 
Regarding Claim 29, Fink teaches the method of claim 28, further including: coating the continuous reinforcement with a liquid matrix (Figure 1, a continuous length of fiber that includes plurality of different materials to form functional domain 12 [0008] with a coating of thermoplastic polymer fusion domain 14 [0112]); and exposing the liquid matrix to a cure energy to harden the liquid matrix ([0009], a heating tube is .
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US2018/0141274 (“Fink et al” hereinafter Fink) as applied to claim 18 above, and further in view of US2017/0232674 (Mark). 
Regarding Claim 19, Fink teaches the method of claim 18. Fink further teaches the fiber comprises thermoplastic polymer as fusion domain [0112] and various material or composition can be added to change the thermal and mechanical properties of the material ([0063]- [0064]), but fails to teach tuning the thermoset resin includes adding boron nitride to the thermoset resin.
However, Mark teaches tuning the thermoset resin includes adding boron nitride to the thermoset resin ([0194], fiber boron nitride).
Fink and Mark are considered analogous to the claimed invention because both are in the field of printing 3D object using multi-materials fibers. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the thermoplastic polymers disclosed by Alvarado by incorporating boron nitride as taught by Fink to increase the elastic ability of the material ([0194]).    
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over US2018/0141274 (“Fink et al” hereinafter Fink) as applied to claim 21 above, and further in view of US2019/0337220 (“Beyerle et al” hereinafter Beyerle)
Regarding Claim 27, Fink teaches the method of claim 21, wherein selectively advancing particles toward at least one of the matrix and the continuous reinforcement Fink does not explicitly teach advancing ferritic particles during formation of a radar dome of the aircraft; and advancing ceramic particles during formation of a controls group of the aircraft.
However, Beyerle teaches advancing ferritic particles ([0039], additives may include iron particle) during formation of a radar dome of the aircraft (Figure 1, tool 100 may be configure to form article 102 which might be a radome structure [0048]); and advancing ceramic particles ([0039], additives may include ceramic fibers) during formation of a controls group of the aircraft (Figure 1, tool 100 may be configure to form article 102 which might be an aircraft edge or an aircraft panel [0048]).
Fink and Beyerle considered analogous to the claimed invention because both are in the field of printing 3D object using multi-materials fibers. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the method disclosed by Fink by incorporating ferritic or ceramic particles to form radar dome or control groups of the aircraft as taught by Fink 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINWEN (Cindy) YE whose telephone number is (571)272-3010. The examiner can normally be reached Monday - Thursday 8:30 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

XINWEN (CINDY) YE
Examiner
Art Unit 1754

/LEITH S SHAFI/Primary Examiner, Art Unit 1744